Opinion by
"Will-son, J.
§ 313. Attachment; affidavit for held sufficient. In this suit, brought by appellee against appellants to recover an indebtedness, appellee sued out an attachment, the ground therefor stated in the affidavit being “that the defendants are about to transfer their property for the purpose of defrauding their creditors,” etc. Appellants moved to quash the attachment because the ground therefor stated in the affidavit was not a statutory one. This motion was overruled. Held correct. The ground stated in the affidavit is embraced within the tenth stattory ground. [R. S. art. 152.] The word “dispose” has a broader signification than the word “transfer.” A fraudulent transfer of property is a fraudulent disposition of it. [Pearre & Co. v. Hawkins, 62 Tex. 434.]
Affirmed.